Citation Nr: 0917413	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  07-31 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to January 26, 
2000 for a total disability rating for compensation based on 
individual unemployability (TDIU)

2.  Entitlement to an effective date prior to January 26, 
2000 for the assignment of a 70 percent disability rating for 
a service-connected psychiatric disorder, variously diagnosed 
a schizophrenia and/or posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1967 until 
September 1969.

This matter was previously before the Board of Veterans' 
Appeals (BVA or Board) in July 2008 and was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida to schedule the Veteran for his 
requested Video Conference hearing before the Board.  This 
matter was also previously before the Board in December 2006 
and was remanded to the RO for additional development.  Prior 
to the Remands, this matter was before the BVA on appeal from 
an April 2000 rating decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran previously requested a Video Conference hearing 
before a Veterans Law Judge at the RO, in a December 2007 
correspondence.  A hearing was scheduled for March 5, 2009, 
as indicated in a February 2009 letter from the RO.  The 
Veteran requested that his video hearing be rescheduled, due 
to his being sick, as reported in a March 4, 2009 Report of 
Contact.  The Veteran's motion for to reschedule his Video 
Conference hearing was granted in April 2009.

Since the failure to afford the Veteran a hearing would 
constitute a denial of due process that could result in any 
BVA decision being vacated, this matter must be addressed 
prior to any appellate review.  See 38 C.F.R. § 20.904.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran to 
appear at the requested hearing, as 
soon as it may be feasible.  Notice 
should be sent to the appellant, with a 
copy of the notice associated with the 
claims file.  If, for whatever reason, 
the Veteran decides that he no longer 
wants this type of hearing (or any 
other type of hearing), then he should 
indicate this in writing, which should 
also be documented in his claims file.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




